Citation Nr: 0730650	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-38 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for bilateral tinnitus.

2.	Entitlement to service connection for bilateral hearing 
loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel





INTRODUCTION

The veteran had active service from March 1965 until March 
1968.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A.  This duty to assist includes 
the requirement that VA make reasonable efforts to acquire 
relevant records that the claimant adequately identifies and 
authorizes VA to obtain.  Following a review of the claims 
file, the Board finds that further development is required 
under the VCAA regarding the veteran's claims for entitlement 
to service connection.

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability and tinnitus due to the 
activities of his duty as a truck mechanic.  He recalls that 
engines were often running in the same area.  He also points 
to run away engines which resulted in high shrill noise 
levels.  According to the veteran, he was never offered any 
kind of ear protection.  The veteran's DD Form 214 
establishes that the veteran had a military occupational 
specialty of vehicle repairman.  As such, acoustic trauma due 
to noise exposure is conceded as such is consistent with the 
circumstances of his service as a truck mechanic.  See 38 
U.S.C.A. § 1154(a) (West 2002).  

In a statement of the claim dated in November 2003, the 
veteran relays that hearing tests conducted at his place of 
employment, Naval Surface Warfare Center, Crane Division 
('Crane NSWC'), revealed mid-range hearing loss.  This 
employer was also listed on a form signed by the veteran 
authorizing release of information to VA.  However, there is 
no evidence in the record that VA made any attempt to 
retrieve the records.  As such records may assist the veteran 
in substantiating his claim, to include the existence of 
current right ear hearing loss disability for VA purposes, 
the Board finds that an effort should be made to obtain them. 

The Board notes that right ear hearing loss disability for VA 
purposes was not demonstrated on the most recent VA 
audiological examination, in January 2004.  See 38 C.F.R. 
§ 3.385 (2006).  More current clinical findings as to the 
veteran's bilateral hearing loss would be useful in 
adjudicating the appeal.

A decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant has 
not been provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date in the event of award of any benefit sought on appeal.  
As such matters are involved in the present appeal, the 
veteran must be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
including an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice for the issues of entitlement to 
service connection for tinnitus and 
bilateral hearing loss under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish both a disability rating and an 
effective date in the event service 
connection for any disability at issue is 
awarded, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Contact the veteran and request that 
he provide the approximate date(s) of his 
treatment and examination at Crane NSWC, 
or on referral from Crane NSWC, on a 
provided VA Form 21-4142, Authorization 
and Consent to Release Information.  
After securing any necessary 
authorization or medical releases, 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified.  

After obtaining any necessary 
authorization, contact: Commander, Crane 
Division, Naval Surface Warfare Center, 
300 Hwy 361, Crane, IN 47522-5001, and 
request a copy of all personnel records 
reflecting referral for examination for 
hearing loss and/or tinnitus.

3.  After associating any evidence 
received in response to the above request 
to the claims folder, schedule the 
veteran for a VA audiological 
examination.  Auditory thresholds in 
decibels, for the right and left ears, 
for the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz, as well as speech 
recognition scores, for the right and 
left ears, using the Maryland CNC Test, 
must be provided.  The examiner should 
opine as to the etiology of any current 
tinnitus and hearing loss disabilities.  
Specifically, an opinion is requested as 
to whether it is at least as likely as 
not that hearing loss disability and/or 
tinnitus are etiologically related to 
acoustic trauma in service, to include 
any clinically significant change in 
hearing ability demonstrated in service, 
and/or clinical findings noted in 
service.  All opinions expressed by the 
examiner should be accompanied by a 
detailed rationale.  The claims folder 
must be made available for review by the 
examiner in conjunction with the 
examination.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).








